ROBERTS, Judge
(concurring).
I agree with the majority opinion. I write only to point out that this case is distinguishable from Gibson v. State, 532 S.W.2d 69 (Tex.Cr.App.1976). In this case the appellant agreed to the admission of an unadjudicated offense. Y.T.C.A., Penal Code, Sec. 12.45. By this action, he was put on notice that the trial judge was significantly less likely to follow the prosecutor’s recommendation. Therefore, the trial judge was in no way obligated to grant the appellant’s motion to withdraw his plea. See the dissenting opinion in Gibson v. State, at pages 76-79, to which this writer still adheres.